         Case 4:16-cv-40136-TSH Document 100 Filed 10/10/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 PULLMAN ARMS INC, GUNS and GEAR,
 LLC, PAPER CITY FIREARMS, LLC,
 GRRR! GEAR, INC, and NATIONAL
 SHOOTING SPORTS FOUNDATION, INC.,

                                Plaintiffs,
                                                            CIVIL ACTION
                        v.                                  No. 4:16-cv-40136

 MAURA HEALEY, ATTORNEY GENERAL
 FOR THE COMMONWEALTH OF
 MASSACHUSETTS,

                                Defendant.


    DEFENDANT’S ASSENTED TO MOTION TO AMEND SCHEDULING ORDER

       Defendant, Maura Healey, proposes to extend pending event deadlines in this matter by

several weeks in light of unforeseen circumstances. Plaintiffs assent to this motion. In support

of the motion, Defendant represents as follows:

1. Defendant has retained an expert in this matter who has worked on similar issues for the office in

   the past. The retained expert, due to circumstances beyond his control, cannot complete the

   relevant report until November 5, 2019, three weeks after the existing deadline.

2. Due to a significant personal matter, the timing of which was not under her control, one member

   of the Attorney General’s team, Elizabeth Kaplan, will likely be unavailable to work on this

   matter for an extended period of time commencing at some point in the next thirty days.

3. Another member of the Attorney General’s team, Julie Kobick, has been assigned to an emergent

   matter that prevents her from concerted work on this matter until her work in the emergent matter

   is completed.



                                                  1
         Case 4:16-cv-40136-TSH Document 100 Filed 10/10/19 Page 2 of 2



4. The Defendant anticipates reallocating resources so that this matter can be addressed

   expeditiously. However, the potential reallocation of office resources will create delays that

   necessitate the short extensions of time proposed below.

                             PROPOSED AMENDED SCHEDULE

                 EVENT                            CURRENT               PROPOSED DEADLINE
                                                  DEADLINE

   TRIAL EXPERTS DESIGNATED                   OCTOBER 15, 2019             NOVEMBER 5, 2019
         (BOTH PARTIES)
       EXPERT DEPOSITIONS                   NOVEMBER 14, 2019              DECEMBER 5, 2019
   COMPLETED (BOTH PARTIES)
    DISPOSITIVE MOTIONS DUE                  DECEMBER 16, 2019             JANUARY 13, 2020

       Wherefore, Defendant requests, with the assent of the Plaintiffs, that the proposed

requested revisions to the schedule be adopted by the Court.


                                              Respectfully Submitted,


                                              MAURA HEALEY
                                              ATTORNEY GENERAL

                                               /s/ Elizabeth Kaplan
                                              Elizabeth Kaplan (BBO No. 568911)
                                              Julia E. Kobick (BBO No. 680194)
                                              Assistant Attorneys General
                                              Gary Klein, (BBO 560769)
                                              Special Assistant Attorney General
                                              Office of the Attorney General
                                              One Ashburton Place, 20th Floor
                                              Boston, Massachusetts 02108
                                              (617) 963-2075
                                              Elizabeth.kaplan@state.ma.us
                                              Gary.klein@state.ma.us
                                              Julia.kobick@state.ma.us

Date: October 10, 2019




                                                  2
